Title: To John Adams from Henry Marchant, 26 June 1790
From: Marchant, Henry
To: Adams, John



Dear Sir
Newport June 26th. 1790

I this Week attended Providence Court, and altho’ I had suggested to you, that it was possible several Gentlemen of Providence might interfere in Favour of Dr. Bradford as a District Judge, Yet I confess I did not think it probable,—They had so frequently mentioned to me the Exertions I had made, and the Obligations which they Conceived the Publick were under to me on that Account.—But such an Application I found was made  I conceived any Application to, or Recommendations for such an Office from Merchants as indellicate and improper.  This Idea, had prevented my applying to any of Newport—And I now say if any Application in my Favour has been made from this State, even by an Individual, it has been unsoliseited by me—I meant to rest the Matter entirely upon the Knowledge which Members of Congress might Themselves have of me, or procure by Enquiry—Had an appointment depended upon Recommendations from Newport, I presume I could have had it from every Man Woman & Child—If twenty could have been found of any Class of my fellow Citizens who would have declined it I would chearfully have given up all Pretensions.—If I could not have obtained a Majority of the best Characters even of Providence I would submit—And if I could not have obtained three of Quarters of the Voices of the whole State, I would give up even a Wish for that Office.
A Friend of Dr. Bradford living at Bristol, where also the Dr. Himself lives, the Week before last, pushed off to Providence and spent two Days in procuring the Recommendation which has been forwarded.—It was shown to but very few, and some of those refused—My Friends here feeling Themselves hurt, as presuming it might be thought, it was for want of Inclination, They had not given me all the Recommendation in Their Power, and which They had offered, me but which I had refused as improper and indelicate on several Accounts, and particularly because I wished not, If I should be appointed, that any Man who might have a Cause before me, might presume on Favour in Consequence of Obligations to Him.A few Gentlemen have now insisted upon my receiving and forwarding Their best Wishes that I should succeed to that Office—I have consented to inclose it to You Sir, for Your Perusal and better Judgment as to the Propriety or Expediency of delivering it—It is most probable the Appointment has taken Place before this; but I beg You will excuse me, for placing all my Confidence in You, as to the Prudence of this Measure; and that You will pardon me for the Trouble which my Letters have given You.  Accept of my most dutiful Respects and believe me Your / sincere Friend / and very humble Servt.
Hy: Marchant